DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 – 15 were pending in the instant application.
With preliminary amendment filed on August 13/2021, Applicant have cancelled claims 1 – 15 and added new claims 16 – 29.
Claims 16 – 29 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franke et al (US 2021/0409967).
Regarding claim 16, Franke et al teach a method of a user equipment (UE) in a wireless communication system (see figure 1 and 3), the method comprising: receiving at least one positioning reference signal (PRS) through at least one reception beam (see paragraph 0016 “configuring the target UE with at least one PRS resource set configuration; configuring at least one CSI reporting setting to provide instructions to the 
Regarding claim 17, which inherits the limitations of claim 16, Franke et al further teach wherein the predefined conditions include having a minimum of propagation time (PT), time of arrival (ToA), or time of flight (ToF) measurements of the at least one PRS or having a maximum of reference signal received power (RSRP) measurements of the at least one PRS (see paragraph 0061 – 0074 “RSRP” “SINR” and  0079 “TDOA” paragraph 0095 – 110 “DL beam an TOA measurement”).
Regarding claim 18, which inherits the limitations of claim 17, Franke et al further teach further comprising transmitting information about a PRS received in the reception beam satisfying any of the predefined conditions among the at least one reception beam (see paragraph 0078, 0079 “identify the best (relevant) gNBs for the positioning session based on the signal quality or based on geometry information (for TDOA the deployment geometry is needed to get a valid position”).

Regarding claim 20, which inherits the limitations of claim 19, Franke et al further teach wherein a direction range for the at least one reception beam is limited based on the location information and the cell-ID (see paragraph 0092 and 0111, 0118).
Regarding claim 21, which inherits the limitations of claim 16, Franke et al further teach further comprising transmitting information about at least one of a direction of the transmission beam or an angle of the transmission beam (see paragraph 0092 “the UE may also be configured to report the directional Sector-of-Arrival (SoA) a TOA estimate or a set of TOA estimates is associated with” and 0111 “direction of departure”, 0118 “direction of arrival”).
Regarding claim 22, Franke et al teach user equipment (UE) in a wireless communication system, the UE (see figure 7) comprising: a transceiver (see figure 7, component 730); and at least one processor coupled to the transceiver (see figure 7, component 710), wherein the at least one processor is configured to receive at least one positioning reference signal (PRS) through at least one reception beam (see paragraph 0016 “configuring the target UE with at least one PRS resource set 
Regarding claim 23, which inherits the limitations of claim 22, Franke et al further teach wherein the predefined conditions include having a minimum of propagation time (PT), time of arrival (ToA), or time of flight (ToF) measurements of the at least one PRS or having a maximum of reference signal received power (RSRP) measurements of the at least one PRS (see paragraph 0061 – 0074 “RSRP” “SINR” and  0079 “TDOA” paragraph 0095 – 110 “DL beam an TOA measurement”).
Regarding claim 24, which inherits the limitations of claim 23, Franke et al further teach wherein the at least one processor is configured to transmit information about a PRS received in the reception beam satisfying any of the predefined conditions among the at least one reception beam (see paragraph 0078, 0079 “identify the best (relevant) 
Regarding claim 25, which inherits the limitations of claim 22, Franke et al further teach wherein the at least one processor is configured to receive configuration information about the at least one PRS, and receive location information about a base station (BS) or a transmission point (TP), and wherein the configuration information includes information about a cell-identifier (cell-ID) of a cell in which the BS or the TP is located ( see paragraph 0005 “Cell ID paragraph 0063 “gNB index” and  paragraph 0137 “ay receive additional assistance data like locations of n-gNBs and or s-gNB that are needed to calculate positions”)
Regarding claim 26, which inherits the limitations of claim 25, Franke et al further teach wherein a direction range for the at least one reception beam is limited based on the location information and the cell-ID (see paragraph 0092 and 0111, 0118).
Regarding claim 27, which inherits the limitations of claim 22, Franke et al further teach wherein the at least one processor is configured to transmit information about at least one of a direction of the transmission beam or an angle of the transmission beam (see paragraph 0092 “the UE may also be configured to report the directional Sector-of-Arrival (SoA) a TOA estimate or a set of TOA estimates is associated with” and 0111 “direction of departure”, 0118 “direction of arrival”).
Regarding claim 28, claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 22 is applicable hereto. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633